Title: Charles J. Ingersoll to James Madison, 16 November 1831
From: Ingersoll, Charles Jared
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia
                                
                                1[6] Nov 31
                            
                        
                        If the topics treated in the Address herewith are dealt with so as to meet your approbation it will be to my
                            mind one of the surest proofs of their force. That you wi[ll] not condemn the calm and forbearing temper of the argument I
                            feel confident
                        I by no means despair yet of the pleasure so long promised myself of visiting you at Montpellier, but thus
                            far one prevention or other has always oc[c]urred
                        I beg you, my dear Sir, to recieve renewed assurances of constant reverence and undiminished attachment
                        
                            
                                C J Ingersoll
                            
                        
                    